Exhibit 10.6

THIRD AMENDMENT TO OFFICE LEASE

This THIRD AMENDMENT TO OFFICE LEASE (‘‘Third Amendment”) is made and entered
into as September 21, 2017 (the “Effective Date”), by and between REDWOOD CITY
PARTNERS, LLC, a Delaware limited company (“Landlord”), and BOX, INC., a
Delaware corporation (“Tenant”).

R E C I T A L S :

A.    Landlord and Tenant entered into that certain Office Lease dated
September 15, 2014 (the “Office Lease”), whereby Landlord leases to Tenant and
Tenant leases from Landlord those certain premises (the “Premises”) consisting
of a total of 334,212 rentable square feet of space, to be located within those
certain office buildings (the “Buildings”) located 900 Jefferson Avenue, Redwood
City, California and 900 Middlefield Avenue, Redwood City, California. The
Office Lease, as amended by the First Amendment to Office Lease dated March 17,
2015, and the Second Amendment to Office Lease dated October 22, 2015, is
referred to herein as the “Lease”.

B.    Landlord has made additional improvements to the Buildings, in exchange
for which Tenant will be paying additional rent as provided in this Third
Amendment.

C.    Landlord and Tenant desire to document the additional rent Tenant is to
pay for the additional improvements to the Buildings and otherwise amend the
Lease as provided herein

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, as of the Effective
Date, Landlord and Tenant hereby agree as follows:

1.    Capitalized Terms. All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Third Amendment.

2.    Additional Rent. In consideration of Landlord’s additional improvement
expenditures, Tenant will pay to Landlord, as Additional Rent due under the
Lease, the sum of $353,876.86, payable within two (2) business days after the
Effective Date of this Third Amendment. Notwithstanding any contrary provision
in the Lease, such payment of Additional Rent shall be deemed to be timely and
no interest or late charges are due with respect thereto. Furthermore, the
Additional Rent satisfies in full, and forever discharges, any claims by
Landlord relating to compensation for additional improvement expenditures made
by Landlord prior to the Effective Date of this Third Amendment.

3.    Further Modifications Under Negotiation. Landlord and Tenant acknowledge
that they previously exchanged drafts of a so-called “Third Amendment to Office
Lease” that addressed not only payment of the Additional Rent called for under
Section 2 above, but also a number of other issues currently under negotiation
between the parties, the resolution of which will require further modification
of the Lease (“Other Open Issues”). These Other Open Issues include, by way of
illustration and not limitation, the Base Rent schedule for Building B,
Landlord’s characterization of certain of the Tenant Improvements as Specialty
Improvements under Section 8.5 of the Office Lease, and the proper segregation
of costs and expenses relating to public use of the Project parking facility.
Landlord and Tenant agree that nothing in this Third Amendment shall be
construed to govern or otherwise affect the parties’ future resolution of the
Other Open Issues.

4.    Certified Access Specialist. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Premises has not undergone inspection by a Certified
Access Specialist (CASp). As required by Section 1938(e) of the California Civil
Code, Landlord hereby states as follows: “A Certified Access Specialist (CASp)
can inspect the subject premises and determine whether the subject premises
comply with all of the applicable construction-related accessibility standards
under state law. Although state law does not require a CASp inspection of the
subject premises, the commercial property owner or lessor may not prohibit the
lessee or tenant from obtaining a CASp inspection of the subject premises for
the occupancy or potential occupancy of the lessee or tenant, if requested by
the lessee or tenant. The parties shall mutually agree on the arrangements for
the time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises.” In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows:
(a) any CASp inspection requested by Tenant shall be conducted, at Tenant’s sole
cost and expense, by a CASp designated by Landlord, subject to Landlord’s
reasonable rules and requirements; (b) Tenant, at its sole cost and expense,
shall be responsible for making any improvements or repairs within the Premises
to correct violations of construction-related accessibility standards; and
(c) if anything done by or for Tenant in its use or occupancy of the Premises
shall require any improvements or repairs to the Building or Project (outside
the Premises) to correct violations of construction-related accessibility
standards, then Tenant shall reimburse Landlord upon demand, as Additional Rent,
for the cost to Landlord of performing such improvements or repairs. The
foregoing is not intended to modify the parties’ respective obligations under
Article 24 of the Office Lease.

5.    Broker. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Third Amendment (the “Broker”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Third Amendment. Each party agrees to indemnify and defend the other
party against and hold the other party harmless from and against any and all
claims, demands, losses, liabilities, lawsuits, judgments, and costs and
expenses (including, without limitation, reasonable attorneys’ fees) with
respect to any leasing commission or equivalent compensation alleged to be owing
on account of the indemnifying party’s dealings with any real estate broker or
agent, other than the Broker. The terms of this Section 5 shall survive the
expiration or earlier termination of the term of the Lease, as hereby amended.

6.    Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering. Neither Tenant nor any of its affiliates, nor any of their
respective members, partners or other equity holders, and none of their
respective officers, directors or managers is, nor prior to or during the Lease
Term, will they become a person or entity with whom U.S. persons or entities are
restricted from doing business under (a) the Patriot Act (as defined below), (b)
any other requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) (including any
“blocked” person or entity listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and any modifications thereto or thereof or any other person or
entity named on OFAC’s Specially Designated Blocked Persons List) or (c) any
other U.S. statute, Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism) or other governmental action
(collectively, “Prohibited Persons”). Prior to and during the Lease Term,
Tenant, and to Tenant’s knowledge, its employees and any person acting on its
behalf have at all times fully complied with, and are currently in full
compliance with, the Foreign Corrupt Practices Act of 1977 and any other
applicable anti-bribery or anti-corruption laws. Tenant is not entering into
this Third Amendment, directly or indirectly, in violation of any laws relating
to drug trafficking, money laundering or predicate crimes to money laundering.
As used herein, “Patriot Act” shall mean the USA Patriot Act of 2001, 107 Public
Law 56 (October 26, 2001) and all other statutes, orders, rules and regulations
of the U.S. government and its various executive departments, agencies and
offices interpreting and implementing the Patriot Act.

7.    Conflict; No Further Modification. In the event of any conflict between
the terms and provisions of the Lease and the terms and provisions of this Third
Amendment, the terms and provisions of this Third Amendment shall prevail.
Except as specifically set forth in this Third Amendment, all of the terms and
provisions of the Lease shall remain unmodified and in full force and effect.

8.    Signatures. The parties hereto consent and agree that this Third Amendment
may be signed and/or transmitted by facsimile, e-mail of a .pdf document or
using electronic signature technology (e.g., via DocuSign or similar electronic
signature technology), and that such signed electronic record shall be valid and
as effective to bind the party so signing as a paper copy bearing such party’s
handwritten signature. The parties further consent and agree that (1) to the
extent a party signs this Third Amendment using electronic signature technology,
by clicking “SIGN”, such party is signing this Third Amendment electronically,
and (2) the electronic signatures appearing on this Third Amendment shall be
treated, for purposes of validity, enforceability and admissibility, the same as
handwritten signatures.

[signatures follow on next page]

IN WITNESS WHEREOF, Landlord and Tenant have caused this Third Amendment to be
executed on the date or dates set forth below, and such date, or the later date
if there is more than one, shall be inserted at the beginning of this Third
Amendment as the Effective Date.

 

 

 

 

 

 

“LANDLORD”:

 

REDWOOD CITY PARTNERS, LLC

 a Delaware limited liability company

 

 

 By:    

KR Redwood City Member, LLC,

 

a Delaware limited liability company,

 

Its: Managing Member

 

 

 

 

By:    

Kilroy Realty, L.P.,

 

 

a Delaware limited partnership

 

 

Its: Sole Member

 

 

 

 

 

 

By:    

Kilroy Realty Corporation

 

 

 

a Maryland corporation

 

 

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey C. Hawken

 

 

 

Name:

Jeffrey C. Hawken

 

 

 

Its:

COO

 

 

 

 

 

 

 

 

By:

/s/Richard Buziak

 

 

 

Name:

Richard Buziak

 

 

 

Its:

Senior Vice President Asset   Management

 

 

 

 

 

 

 

 

Date:

  

 

 

 

“TENANT”:

 

BOX, INC.,

a Delaware corporation

By:

/s/Peter McGoff  

Name:

Peter McGoff

Its:

General Counsel, Corporate Secretary

 

 

By:

/s/Dylan Smith

Name:

Dylan Smith

Its:

CFO

Date:

September 20, 2017

 